Per Curiam.

It appears that the original judgment in this case was rendered against five defendants, on which a fi. fa. issued, which being levied, a forth-coming bond was given, and forfeited. At a subsequent term, a motion was made to quash the bond, because it does not recite all the names of the parties defendants in the judgment and execution, “ and for other faults apparent upon the bond.” This motion was sustained, and the defendants below bring the case up by writ of error to reverse the judgment on the motion.
We cannot interfere with the judgment, for every presumption must be indulged in favor of the judgments of inferior courts, and it devolves on the party seeking to reverse, to show the error. Neither the bond nor execution are set out in the record, by bill of exceptions, or otherwise. We cannot therefore know that the causes so assigned in the motion were unsupported by the evidence. The case falls within the rule laid down in Kerr v. Robertson, 5 Howard, 278. Even if the parties’ names were properly recited in the bond, there may have been other causes which operated on the mind of the court.
The judgment must be affirmed.